DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Schostek does not teach a single articulatable joint since Schostek’s device appears to bend at a plurality joints, it is the examiner’s position that the ‘bending part’ of Schostek together can be considered a ‘single joint’ since a joint can comprise multiple components to allow bending of the section, wherein the entire section defines the joint. All of the structures of the bending part of Schostek work together to form a single joint in the device, since they work together to articulate the distal end of the shaft in one single direction. Therefore, applicant’s argument that Schostek does not define a single articulatable joint is not persuasive. 

In response to applicant’s argument that Vakharia’s knob is for movement of a control wire which manipulates a tool and not for articulating of a joint, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, since Vakharia teaches an articulatable knob to manipulate an elongate member distally and proximally along a shaft, it is the examiner’s position that it would have been suggested to one with ordinary skill in the art at the time of the invention to utilize the teaching of the articulable knob as an alternate mechanism to manipulate the tension element of Schostek distally and proximally. Vakharia does not need to specifically disclose a knob for articulating a joint. Since Vakharia teaches that one skilled in the art would recognize many types of actuating mechanisms can be used for pushing or pulling a control wire within one or more control wire lumens at the time of the invention (paragraph 0034) and mere substitution of one mechanism for another is within the level of one with ordinary skill in the art. Therefore, applicant’s argument is not persuasive. 
In response to applicant’s argument that Schostek does not have a continuous rigid spine along the length of the shaft since the continuous spine shown in figures 7 and 39 is a bending element and thus cannot be rigid because it must be bendable, the claim in itself . 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schostek et al. (U. S. Publication 2008/0051802) hereinafter Schostek.
Regarding Claim 1, Schostek discloses (see Paragraph 136, 172, Figures 11a, 11b, and 38b) an articulating working channel system (all of Figure 38b) for use with a flexible tool (53 and 86) which is adapted to be interleaved in a single surgical procedure (see Paragraph 74), comprising: a working channel subassembly (1, 2, 52, 87, 112; see Figure 38b) including a flexible shaft (1, flexible at 3; see Paragraph 74) having a longitudinal axis (center of the lumen); a surgical tool subassembly (53, 86, and 111; see Figure 38b) including said flexible tool (53 with 86), wherein said flexible tool is adapted to be inserted into said flexible shaft (see Figure 38b); and wherein said working channel includes a bending location (3) and has only a single articulatable joint (meeting of 52 and 87 or 11a/11b) at said working channel bending location, said joint being articulatable between a first position (figure 11a) in which said 
Regarding Claim 2, Schostek further discloses (see Paragraph 101) wherein said flexible tool (53 with 86) is adapted to be axially displaced with respect to said flexible shaft (1 with 3).
Regarding Claim 3, Schostek further discloses (see Paragraph 106) wherein said flexible tool (53 with 86) is adapted to be rotationally displaced with respect to said flexible shaft (1 with 3).
Regarding Claim 4, Schostek further discloses (see Paragraph 113, Figures 22, and 38b) wherein said working channel subassembly (1, 2, 52, 87, 112) and said surgical tool subassembly (53, 86, and 111; see Figure 38b) are adapted to be operated using a single handle (55; see Figure 22).
Regarding Claim 5, Schostek further discloses (see Paragraph 74, 93, Figures 7, and 14) wherein said flexible shaft (1, flexible at 3; see Paragraph 74) includes a distal end (1 and 3 closest to 45), and wherein said system includes a spine (28; see Figure 14) having a distal end (closest to the end effector) and extending longitudinally along said flexible shaft, said spine 
Regarding Claim 6, Schostek further discloses that said articulable joint is adjacent to a distal portion of said spine (figures 7, 30). 
Regarding Claim 7, Schostek further discloses (see Paragraph 95) wherein said spine (28; see Figure 14) is rigid (must be rigid in order to guide, support, or retain the tension element [4]).
Regarding Claim 8, Schostek further discloses (see Figures 11a and 11b) wherein said spine (28; see Figure 14) is pivotable (pivots with 3) at said articulatable joint (3).
Regarding Claim 9, Schostek further discloses (see Paragraph 74 and Figure 11a) wherein said flexible shaft (1, flexible at 3; see Paragraph 74) is attached to said spine (28; see Figure 14) at least at a distal portion (80; see Paragraph 74) of said shaft.
Regarding Claim 10, Schostek further discloses (see Paragraphs 74 and 94) wherein said spine (28; see Figure 14) includes a distal end (80; see Paragraph 74) and wherein said spine distal end is configured for one of grasping and passing surgical sutures (the openings for 4 are capable of passing surgical sutures [4 could be removed]).
Regarding Claim 12, Schostek further discloses (see Paragraphs 74) said flexible shaft (1, flexible at 3; see Paragraph 74) is extendible (1 can move relative to 2, allowing it to extend)
Regarding Claim 17, Schostek further discloses (see Paragraph 96, Figures 18b and 38b) wherein said working channel (1, 2, 52, 87, 112; see Figure 38b) has a noncircular cross-sectional profile.
Claim 18, Schostek further discloses (see Paragraph 96 and Figures 18a-18c) wherein said working channel (1, 2, 52, 87, 112; see Figure 38b) has an oval-shaped cross-sectional profile (can be any suitable configuration; furthermore, Figures 18a shows an circle configuration, and Figure 18B shows a star-shaped [star-shaped is shown as essentially 3 overlapping ovals]. “A reference disclosure can anticipate a claim even if the reference does not describe ‘the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.’ Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)” (see MPEP 2131.02(III). Therefore, the generic disclosure of the shape being any suitable configuration, alongside the disclosure of Figure 18C, discloses the limitation that a person of ordinary skill in the art could envisage.   
Regarding Claim 19, Schostek further discloses (see Paragraph 96 and Figure 38b) wherein said working channel (1, 2, 52, 87, 112; see Figure 38b) has an inner rectangular profile (may be polygonal). 
Regarding claim 27, Schostek discloses that said working channel subassembly includes a continuous rigid spine (23) longitudinally attached along the length of said shaft (figures 7, 30), wherein said rigid spine includes said single articulating joint adjacent said working channel bendable section, and wherein bending of said rigid spine at said single articulating joint causes bending of said working channel subassembly bendable section (paragraphs 0081-0084). 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13-16, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schostek (U. S. Publication 2008/0051802) in view of Vakharia et al. (U. S. Publication 2008/0183035) hereinafter Vakharia. 
Regarding Claims 11 and 13-16, Schostek discloses the inventions of Claim 1. Schostek further discloses that a knob can be used to control the tension element (see Paragraph 90)
Claim 11 wherein said system includes an articulatable knob, wherein rotation of said articulatable knob is associated with a corresponding articulating of said articulatable joint; Claim 13 wherein said system includes a pushrod extending distally from said articulatable knob to said articulatable joint, wherein rotation of said articulatable knob is associated with a corresponding axial displacement of said pushrod; Claim 14 wherein said articulatable knob includes an inner helical groove path, wherein rotation of said articulatable knob is associated with a corresponding axial displacement of said pushrod, and said articulation of said flexible shaft; Claim 15 wherein said articulatable knob is biased to a proximal orientation of said pushrod; and Claim 16 said system including a locking knob, wherein rotation of said locking knob from a first position to a second position prevents articulating of said articulatable joint.
Vakharia teaches (see Paragraph 25) a device with an accessory channel (with a bend) using an articulatable knob to control a control wire to manipulate a tool, specifically, Claim 11 wherein said system includes an articulatable knob (138; see Figure 1), wherein rotation of said articulatable knob is associated with a corresponding proximal and distal movement of a movable tensioning element within a shaft (knob can axially slide 118, which can actuate the spin of Schostek); Claim 13 wherein said system (100) includes a pushrod (118; see Paragraph 30) extending distally (see Figure 1) from said articulatable knob (138) to said articulatable joint, wherein rotation of said articulatable knob is associated with a corresponding axial displacement of said pushrod (see Paragraph 25); Claim 14 wherein said articulatable knob (138) includes an inner helical groove path (via helical gears; see Paragraph 34), wherein rotation of said articulatable knob is associated with a Claim 15 wherein said articulatable knob (138) is biased (can have programmed computer-driven/computer-assisted devices; see Paragraph 34) to a proximal orientation of said pushrod (118); and Claim 16 said system (100) including a locking knob (138), wherein rotation of said locking knob from a first position to a second position prevents articulating of said articulatable joint (can use a ratchet mechanism locking 118 in one direction; see Paragraph 34) in the same field of endeavor for the purpose of controlling the movement of a control wire to manipulate a tool (see Paragraph 25). 
Therefore, It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Schostek’s handle controlling the bending element device with an articulatable knob that is able to project the bending element distally and proximally, as taught as known in the art as an alternative handle mechanism for articulating components within a shaft at the time of the invention by Vakharia, since Vakharia teaches that one skilled in the art would recognize many types of actuating mechanisms can be used for pushing or pulling a control wire within one or more control wire lumens at the time of the invention (paragraph 0034) and mere substitution of one mechanism for another is within the level of one with ordinary skill in the art. 
Regarding Claim 24-26, Schostek further discloses the invention of Claim 1 as disclosed above. 
However, Schostek does not disclose: Claim 24 wherein said working channel  includes a second flexible shaft attached to said flexible shaft, said second flexible shaft sized and shaped for insertion thereinto of a second flexible tool; Claim 25, Schostek further discloses wherein said flexible shaft has an outer cross-sectional profile, wherein said articulatable joint is attached to said flexible shaft at a first preselected point along said flexible shaft outer cross-sectional profile, and wherein said second flexible shafts extends parallel to said flexible shaft adjacent a second preselected point along said flexible shaft outer cross-sectional profile, said Claim 26, wherein said flexible shaft has an outer cross-sectional profile, wherein said articulatable joint is attached to said flexible shaft at a first preselected point along said flexible shaft outer cross-sectional profile, and wherein said second flexible shafts extends parallel to said flexible shaft adjacent a second preselected point along said flexible shaft outer cross-sectional profile, said second preselected point offset 180 degrees along said flexible shaft outer cross-sectional profile from said second preselected point.
Vakharia teaches (see Paragraphs 25 and 27) an endoscopic device with two adjoined flexible (see Paragraph 25) channels for tools (such as a viewing instrument/lens, lighting element, or graspers, cutting devices, etc.; (see Paragraph 25 and Figure 2); wherein Claim 24 said working channel [see 112B rejection] includes a second flexible shaft (111) attached to said flexible shaft (150), said second flexible shaft sized and shaped for insertion thereinto of a second flexible tool (“the tool, for example, can extend distally from the lumen 116 in the endoscope 130, or from the accessory channel 111” or 410; see Paragraphs 25, 39 and Figure 4); Claim 25 said flexible shaft (15) has an outer cross-sectional profile (see Figure 2), wherein said articulatable joint (flexible joint; see Paragraph 25) is attached to said flexible shaft at a first preselected point along said flexible shaft outer cross-sectional profile, and wherein said second flexible shafts extends parallel (see Figure 1) to said flexible shaft adjacent a second preselected point along said flexible shaft outer cross-sectional profile (see Figure 2), said second preselected point offset 90 degrees along said flexible shaft outer cross-sectional profile from said second preselected point (the flexible portions can be set to bend 90 degrees); Claim 26, wherein said flexible shaft (150) has an outer cross-sectional profile (see Figure 2), wherein said articulatable joint (flexible portion, see Paragraph 25) is attached to said flexible shaft at a first preselected point along said flexible shaft outer cross-sectional profile (see Figure 2), and wherein said second flexible shafts extends parallel to said flexible shaft adjacent (see Figure 1) a second preselected point along said flexible shaft outer cross-sectional profile, said second preselected point offset 180 degrees along said flexible shaft outer cross-sectional profile from said second preselected point (the flexible portions can be set to bend 180 degrees) in the same field of endeavor for the purpose of receiving tools or a control wire to manipulate other tools (see Paragraph 35). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Schostek’s device with a flexible second shaft as taught by Vakharia in order to receive tools or a control wire to manipulate other tools.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schostek (U. S. Publication 2008/0051802) in view of Lee (U. S. Publication 2007/0021737). 
Regarding Claims 20-22, Schostek discloses the invention of Claim 1. Schostek further discloses (see Figure 26) the used of an overtube as a working channel to combine multiple shafts with channels for flexible tool. 
However, Schostek does not discloses Claim 20 wherein said working channel includes at least one partition extending longitudinally along said working channel, wherein said at least one partition divides said working channel into a plurality of separate longitudinal channels, Claim 21, wherein said working channel includes a plurality of longitudinally extending channels, and/or Claim 22, wherein said plurality of longitudinally extending channels extend in 
Lee teaches (see Paragraph 47 and Figure 1) an articulating working channel system (all of Figure 1) with a working channel subassembly (10) and surgical tool assembly (12); wherein Claim 20 said working channel (200) includes at least one partition (material separating the lumens: 210 [2x] and 212) extending longitudinally along said working channel, wherein said at least one partition divides said working channel into a plurality of separate longitudinal channels (see Figure 24), Claim 21, wherein said working channel (200) includes a plurality of longitudinally extending channels (210 [2x] and 212; extend from the proximal end to the distal end), and/or Claim 22, wherein said plurality of longitudinally extending channels (210 [2x] and 212) extend in a parallel configuration (start, stop, and extend along the same axis) along said working channel (200) for the purpose of accommodating multiple instruments (see Paragraph 90). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Schostek’s device with multiple channels as taught by Lee in order to accommodate multiple surgical instruments.
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schostek (U. S. Publication 2008/0051802) and Lee (U. S. Publication 2007/0021737) in further view of Wilk (U. S. Patent 5,395,367). 
Regarding Claim 23, Schostek and Lee further discloses the invention of Claim 22 as stated above. 

 Wilk teaches (see Column 9, Lines 44-66 and Figure 7) a device with a working channel and flexible tools, wherein at least one of said plurality of longitudinally extending channels (lumen of 52) includes at least one said channel disposed within another one of said channels (lumen of shafts 54b, 55b, and/or 56b at the proximal end for receiving the actuators; the shafts can be slid inside of 32) in the same field of endeavor for the purpose of having multiple operatives and actuators for laparoscopic surgical procedures (see Column 9, Lines 44-66).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Schostek and Lee’s device with a channel within a channel as taught by Wilk in order to multiple operatives and actuators for laparoscopic surgical procedures 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771